DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanma et al. (US PG. Pub. 2014/0216800) in view of Kwon et al. (US PG. Pub. 2017/0018473).

Regarding claim 1 – Zanma teaches a component carrier (fig. 2 [title] Zanma states, “wiring board with built-in electronic component”), comprising: a stack (combination of layers 61, 2 and 62) comprising at least one electrically conductive layer structure (201 [paragraph 0026] Zanma states, “wiring patterns (201, 202)”) and at least one electrically insulating layer structure (611 [paragraph 0029] Zanma states, “insulation layers (611, 612)”); wherein the stack (combination of layers 61, 2 and 62) comprises a core (2 [paragraph 0023] Zanma states, “Core wiring board 2”) which comprises a second material ([paragraph 0027 & 0029] Zanma states, “core wiring board 2 is made of insulative resin containing glass cloth…Interlayer insulation layers (611, 612, 621, 622) are made of insulation resin not containing glass cloth) having a coefficient of thermal expansion value below 15 ppm/K ([paragraph 0027] Zanma states, “the thermal expansion coefficient of core wiring board 2 is low, at no higher than 10 ppm/K”).
 	Zanma does not teach wherein at least part of the at least one electrically insulating layer structure comprises or consists of a first material having a curing shrinkage value of less than 2%.
	Kwon teaches a component carrier (fig. 2 & fig. 4), comprising: at least one electrically insulating layer structure (40 & 10 [paragraph 0091] Kwon states, “epoxy resin composition 40”); wherein at least part of the at least one electrically insulating layer structure (40 & 10) comprises or consists of a material having a curing shrinkage value of less than 2% ([paragraph 0078] Kwon states, “the epoxy resin composition may have a curing shrinkage rate of less than about 0.34%, e.g., about 0.01% to about 0.32%”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having at least one electrically insulating layer structure as taught by Zanma with the electrically insulating layer structure has a curing shrinkage value of less than 2% as taught by Kwon because Kwon states, “Within this range, the curing shrinkage rate may be low, and the epoxy resin composition thus may be used for in a broad range of applications requiring such an epoxy resin composition in encapsulation of semiconductor devices, adhesive films, insulating resin sheets such as prepregs and the like, circuit substrates… it may be seen that the epoxy resin compositions of Examples 1 to 8 did not suffer from cracking (and thus had excellent crack resistance) and did not suffer from peeling (and thus had excellent moisture resistance reliability.)” [paragraph 0078 & 0144].

Regarding claim 2 – Zanma in view of Kwon teach the component carrier according to claim 1, comprising at least one of the following features:
wherein the curing shrinkage value of the first material is less than 1% (Kwon [paragraph 0078] Kwon states, “the epoxy resin composition may have a curing shrinkage rate of less than about 0.34%, e.g., about 0.01% to about 0.32%”);
wherein said first material has a value of the Young modulus above 8 GPa;
wherein said first material has a value of the Young modulus below 8 GPa;
wherein said material is functionalized;
wherein said first material forms an outer layer of the stack;
wherein the at least one electrically conductive layer structure comprises a pad connected to a plated via, and wherein a ratio between a diameter of the pad and a maximum diameter of the plated via is less than 2;
wherein the at least one electrically conductive layer structure comprises a landless plated via.

Regarding claim 3 - Zanma in view of Kwon teach the component carrier according to claim 1, further comprising: a component (Kwon; fig. 2, 20 [paragraph 0090] Kwon states, “semiconductor chip 20”) embedded in the stack (stack having elements 40, 30 and 10).

Regarding claim 4 – Zanma in view of Kwon teach the component carrier according to claim 3, comprising at least one of the following features:
wherein said first material (Kwon; fig. 2, 40) directly covers at least part (claimed structure shown in figure 2) of the component (20);
wherein said first material has a shell surrounding at least part of the component and has two opposing layers sandwiching the component and the at least partially surrounding shell and extending laterally beyond all sidewalls of the component.

Regarding claim 5 – Zanma in view of Kwon teach the component carrier according to claim 3, wherein at least part of said first material (Kwon; fig. 4, 40) is spaced with regard to the component (20) by another material (60 [paragraph 0093] Kwon states, “die-bonding material 60”).

Regarding claim 6 – Zanma in view of Kwon teach the component carrier according to claim 5, comprising at least one of the following features: 
wherein said other material has a value of the Young modulus below 8 GPa;
wherein said other material (Kwon; fig. 4, 60) directly surrounds at least part (bottom “part”) of the component (20) with physical contact (claimed structure shown in figure 4);
wherein the other material has a curing shrinkage value of more than 1%;
wherein said first material forms two opposing layers of the stack with the component and said other material in between; wherein said other material has a shell surrounding at least part of the component and has one layer or two opposing layers extending laterally beyond all sidewalls of the component.

Regarding claim 7 – Zanma in view of Kwon teach the component carrier according to claim 3, but fails to explicitly teach wherein a ratio between a length of the embedded component and a length of the component carrier is at least 30%.
 	However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio between the length of the component with the length of the component carrier being at least 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Having a large area of the component carrier with the component will prevent warpage of the component carrier and reduces the amount of unused carrier helping to minimize the side of the component carrier.

Regarding claim 8 – Zanma in view of Kwon teach the component carrier according to claim 1, wherein the at least one electrically insulating layer structure (Kwon; fig. 2, 10 & 40) comprises another material (material of wiring board 10) having different physical properties (wiring board 10 is shown to have a different structure (physical properties) than the material 40) than said first material (40) and being in direct physical contact with said first material (claimed structure shown in figure 2).

Regarding claim 9 – Zanma in view of Kwon teach the component carrier according to claim 1 having the specific curing shrinkage value of less than 2% (discussed in the rejection to claim 1 above).
 	Zanma in view of Kwon do not explicitly teach wherein the curing shrinkage value of said first material is measured by: connecting a layer of said first material in an uncured condition and with an initial length “A” on a base; curing said layer; determining a length “a” of the cured layer in a cured condition of said first material; and calculating the curing shrinkage value as (A-a)/A.
 	However Kwon does disclose the claimed invention except the explicit formula for calculating the curing shrinkage value as (A-a)/A. Kwon does teach the claimed specific curing shrinkage value of less than 2% (discussed in the rejection to claim 1 above). Therefore, because the curing shrinkage value equation (A-a)/A and the specific value of less than 2% are equivalent at the time the invention was made, one of ordinary skill in the art would have found obvious to use the formula (A-a)/A to get the specific curing shrinkage value of less than 2% in order to prevent warpage and peeling of the insulating layer structure.

Regarding claim 10 – Zanma in view of Kwon teach the component carrier according to claim 1, comprising at least one of the following features:
wherein said first material (Kwon; fig. 2, 40) comprises at least 50 weight percent filler particles ([paragraph 0064] Kwon states, “the inorganic filler may be present in an amount of about 70 wt % to about 95 wt %, e.g., about 75 wt % to about 92 wt %, in the epoxy resin composition in terms of solid content”), in relation to the overall weight of said first material;
wherein said first material comprises filler particles with an average diameter in a range from 0.25 um to 1 um.

Regarding claim 11 – Zanma in view of Kwon teach the component carrier according to claim 1, wherein said first material (fig. 2, 40) comprises filler particles ([paragraph 0062] Kwon states, “the epoxy resin composition may further include an inorganic filler”), wherein at least 80% of the filler particles has a diameter in a range from 5 um to 30 um ([paragraph 0063] Kwon states, “wherein the fused silica mixture includes about 50 wt % to about 99 wt % of spherical fused silica having an average particle diameter of about 5 μm to about 30 μm”).
 	Zanma in view of Kwon fail to teach wherein said filler particles have a diameter in a range from 0.2 um to 4 um.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filler particles being in a range of 0.2 um to 4 um since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Kwon states regarding the selection of the sizings/properties of the filler particles, “may help improve mechanical properties of the epoxy resin composition while reducing stress in the epoxy resin composition” [paragraph 0062].

Regarding claim 12 – Zanma in view of Kwon teach the component carrier according to claim 1, wherein said first material (Kwon; fig. 2, 40) comprises less than 10 weight percent resin ([paragraph 0054] Kwon states, “the epoxy resin may be present in an amount of about 2 wt % to about 17 wt %, e.g., about 3 wt % to about 15 wt % or about 3 wt % to about 12 wt % in the composition in terms of solid content”), in relation to the overall weight of said first material.

Regarding claim 14 – Zanma in view of Kwon teach the component carrier according to claim 1, wherein said first material (Kwon; fig. 2, 40) is fiber-free (No fiber is discussed as being present within the material).

Regarding claim 15 – Zanma in view of Kwon teach the component carrier according to claim 1, comprising at least one of the following features:
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein at least one of the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier (Kwan; fig. 2) is shaped as a plate (figure 2 shows the structure being of a “plate” shape);
wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate;
wherein the component carrier is configured as a laminate-type component carrier.

Regarding claim 16 – Zanma teaches a method of manufacturing a component carrier (fig. 2 [title] Zanma states, “wiring board with built-in electronic component”), wherein the method comprises: providing a stack (combination of layers 61, 2 and 62) comprising at least one electrically conductive layer structure (201 [paragraph 0026] Zanma states, “wiring patterns (201, 202)”) and at least one electrically insulating layer structure (611 [paragraph 0029] Zanma states, “insulation layers (611, 612)”); wherein the stack (combination of layers 61, 2 and 62) comprises a core (2 [paragraph 0023] Zanma states, “Core wiring board 2”) which comprises a second material ([paragraph 0027 & 0029] Zanma states, “core wiring board 2 is made of insulative resin containing glass cloth…Interlayer insulation layers (611, 612, 621, 622) are made of insulation resin not containing glass cloth) having a coefficient of thermal expansion value below 15 ppm/K ([paragraph 0027] Zanma states, “the thermal expansion coefficient of core wiring board 2 is low, at no higher than 10 ppm/K”).
 	Zanma does not teach providing at least part of the at least one electrically insulating layer structure of a first material having a curing shrinkage value of less than 2%.
 	Kwon teaches a method of manufacturing a component carrier (figs. 2 & 4) having at least one electrically insulating layer structure  (40 & 10 [paragraph 0091] Kwon states, “epoxy resin composition 40”), providing at least part of the at least one electrically insulating layer structure (40 & 10) of a first material having a curing shrinkage value of less than 2% ([paragraph 0078] Kwon states, “the epoxy resin composition may have a curing shrinkage rate of less than about 0.34%, e.g., about 0.01% to about 0.32%”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having at least one electrically insulating layer structure as taught by Zanma with the electrically insulating layer structure has a curing shrinkage value of less than 2% as taught by Kwon because Kwon states, “Within this range, the curing shrinkage rate may be low, and the epoxy resin composition thus may be used for in a broad range of applications requiring such an epoxy resin composition in encapsulation of semiconductor devices, adhesive films, insulating resin sheets such as prepregs and the like, circuit substrates… it may be seen that the epoxy resin compositions of Examples 1 to 8 did not suffer from cracking (and thus had excellent crack resistance) and did not suffer from peeling (and thus had excellent moisture resistance reliability.)” [paragraph 0078 & 0144].

Claims 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanma et al. in view of Kwon et al. as applied to claims 1 and 16, and further in view of Lee et al. (US PG. Pub. 20100263919)

Regarding claim 13 – Zanma in view of Kwon teach the component carrier according to claim 1, but fails to teach wherein said first material comprises, in a cured state, less than 1 weight percent solvent, in relation to the overall weight of said first material.
 	Lee teaches a first material wherein said first material comprises, in a cured state, less than 1 weight percent solvent, in relation to the overall weight of said material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a material having a curing shrinkage value of less than 2% as taught by Zanma in view of Kwon with the material, in a cured state, having less than 1 weight percent solvent in the overall weight of the material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 17 – Zanma in view of Kwon teach the method according to claim 16, but fails to teach wherein the method comprises reducing an amount of solvent of said first material before the laminating up to less than 1 weight percent, in relation to the overall weight of said first material.
 	Lee teaches wherein the method comprises reducing an amount of solvent of said first material before the laminating up to less than 1 weight percent, in relation to the overall weight of said first material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a first material having a curing shrinkage value of less than 2% as taught by Zanma in view of Kwon with the material, in a cured state, having less than 1 weight percent solvent in the overall weight of said first material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 18 – Kwon in view of Zanma and Lee teach the method according to claim 17, wherein the method comprises further reducing the amount of solvent of said first material by the laminating up to less than 0.15 weight percent, in relation to the overall weight of said first material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).

Regarding claim 19 – Kwon in view of Zanma teach the method according to claim 17, but fails to teach wherein an amount of solvent of said first material is initially at least 5 weight percent before changing said amount by reducing.
 	Lee teaches wherein an amount of solvent of said first material is initially at least 5 weight percent ([paragraph 0134] Lee states, “and 30 weight % Methyl Ethyl Ketone (MEK) as solvent”) before changing said amount by reducing ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having said first material having a curing shrinkage value of less than 2% as taught by Kwon with said first material having an initial solvent of at least 5 weight percent, and then in a cured state, having less than 1 weight percent solvent in the overall weight of said first material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 20 – Kwon in view of Zanma teach the method according to claim 16, but fail to teach wherein an amount of solvent of said first material is initially at least 5 weight percent before changing said amount by laminating up to less than 0.15 weight percent, in relation to the overall weight of said first material.
 	Lee teaches wherein an amount of solvent of said first material is initially at least 5 weight percent ([paragraph 0134] Lee states, “and 30 weight % Methyl Ethyl Ketone (MEK) as solvent”) before changing said amount by laminating up to less than 0.15 weight percent ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”), in relation to the overall weight of said first material.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having said first material having a curing shrinkage value of less than 2% as taught by Kwon with said first material having an initial solvent of at least 5 weight percent, and then in a cured state, having less than 1 weight percent solvent in the overall weight of said first material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847